UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05992 Japan Smaller Capitalization Fund, Inc. (Exact name of registrant as specified in charter) Two World Financial Center, Building B, New York, New York 10281 (Address of principal executive offices) (Zip code) Mr. Shigeru Shinohara Japan Smaller Capitalization Fund, Inc. Two World Financial Center, Building B New York, New York 10281 (Name and address of agent for service) Registrant's telephone number, including area code:(800) 833-0018 Date of fiscal year end:February 28 Date of reporting period:July 1, 2006 – June 30, 2007 Item 1.Proxy Voting Record PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2007 JAPAN SMALLER CAP FUND (A/C# 6000426) COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES MEGANESUPER CO LTD (3318) 27-Jul-06 AGM Vote For All except Vote Against 2 155,200 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Directors and Auditors, Allow Disclosure of Shareholder Meeting Materials on the Internet, Appoint Independent Auditors, Approve Minor Revisions Related to the New Commercial Code, Make Resolutions toRemove Directors Special Resolutions, Reduce Term of Office of Directors MGMT AGAINST MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 3.8 Appoint a Director MGMT WITH MANAGEMENT 3.9 Appoint a Director MGMT WITH MANAGEMENT 3.10 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT ASKUL CORP (2678) 10-Aug-06 AGM Vote For All Proposals 156,000 1 Approve Dividends out of Retained Earnings MGMT WITH MANAGEMENT 2 Amend the Articles of Incorporation: Expand Business Lines, Approve Revisions Related to the New Commercial Code MGMT WITH MANAGEMENT 3.1 Elect a Director MGMT WITH MANAGEMENT 3.2 Elect a Director MGMT WITH MANAGEMENT 3.3 Elect a Director MGMT WITH MANAGEMENT 3.4 Elect a Director MGMT WITH MANAGEMENT 3.5 Elect a Director MGMT WITH MANAGEMENT 3.6 Elect a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve the Compensation to be Received by Directors as Stock Option MGMT WITH MANAGEMENT MEIKO SHOKAI CO (9858) 10-Aug-06 AGM Vote For All Proposals 31,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction ofLiability System for Outside Auditors, Adopt Reduction of Liability System for Outside Directors , Allow Disclosure of Shareholder Meeting Materials on the Internet, Allow Use of Electronic Systems for Public Notifications, Appoint Independent Auditors, Approve Minor Revisions Related to the New Commercial Code, Expand Business Lines MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 4 Approve Final Payment Associated with Abolition of Retirement Benefit System for Corporate Officers MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT VILLAGE VANGUARD CO (2769) 28-Aug-06 AGM Vote For All Proposals 522 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Directors and Auditors, Allow Disclosure of Shareholder Meeting Materials on the Internet, Allow Use of Electronic Systems for Public Notifications, Appoint Independent Auditors, Approve Minor Revisions Related to the New Commercial Code MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT ULVAC INC (6728) 28-Sep-06 AGM Vote For All Proposals 68,300 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 3 Amend Articles to Adopt Reduction of Liability System for Outside Directors and Outside Auditors, Allow Disclosure of Shareholder Meeting Materials on the Internet, Approve Minor Revisions Related to the New Commercial Code MGMT WITH MANAGEMENT 4.1 Appoint a Director MGMT WITH MANAGEMENT 4.2 Appoint a Director MGMT WITH MANAGEMENT 4.3 Appoint a Director MGMT WITH MANAGEMENT 4.4 Appoint a Director MGMT WITH MANAGEMENT 4.5 Appoint a Director MGMT WITH MANAGEMENT 4.6 Appoint a Director MGMT WITH MANAGEMENT 4.7 Appoint a Director MGMT WITH MANAGEMENT 4.8 Appoint a Director MGMT WITH MANAGEMENT 4.9 Appoint a Director MGMT WITH MANAGEMENT 4.10 Appoint a Director MGMT WITH MANAGEMENT 4.11 Appoint a Director MGMT WITH MANAGEMENT 4.12 Appoint a Director MGMT WITH MANAGEMENT 4.13 Appoint a Director MGMT WITH MANAGEMENT 5.1 Appoint an Independent Auditor MGMT WITH MANAGEMENT 5.2 Appoint an Independent Auditor MGMT WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT 7 Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors MGMT WITH MANAGEMENT 8 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT MEIKO NETWORK JAPAN CO (4668) 22-Nov-06 AGM Vote For All except Vote Against 2 602,200 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Auditors, Adopt Reduction of Liability System for Directors and Auditors, Allow Disclosure of Shareholder Meeting Materials on the Internet, Appoint Independent Auditors, Approve Minor Revisions Related to the New Commercial Code MGMT AGAINST MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint Accounting Auditors MGMT WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 7 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 8 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT 9 Authorize Use of Stock Option Plan to Directors MGMT WITH MANAGEMENT MANI INC (7730) 23-Nov-06 AGM Vote For All except Vote Against 1 79,100 1 Amend Articles to: Adopt Reduction of Liability System for Accounting Auditors, AllowDisclosure of Shareholder Meeting Materials on the Internet, Allow Use of Electronic Systems for Public Notifications, Approve Minor Revisions Related to the New Commercial Code MGMT AGAINST MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint Accounting Auditors MGMT WITH MANAGEMENT SANKO SOFLAN CO INC (1729) 27-Nov-06 AGM Vote For All Proposals 6,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Allow Disclosure ofShareholder Meeting Materials on the Internet, Appoint Independent Auditors, Approve Minor Revisions Related to the New Commercial Code, Expand Business Lines MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT IK CO LTD (3377) 28-Nov-06 AGM Vote For All Proposals 84 1 Approve the 8th Financial Statements for FY2005 MGMT WITH MANAGEMENT 2 Approve Appropriation of Profits MGMT WITH MANAGEMENT 3 Amend Articles to: Allow Disclosure ofShareholder Meeting Materials on the Internet, Allow Use of Electronic Systems for Public Notifications, Appoint Independent Auditors, Approve Minor Revisions Related to the New Commercial Code MGMT WITH MANAGEMENT 4.1 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Appoint Accounting Auditors MGMT WITH MANAGEMENT 6 Authorize Use of Stock Options MGMT WITH MANAGEMENT HAMAMATSU PHOTONICS K.K. (6965) 18-Dec-06 AGM Vote For All Proposals 135,700 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2. Amend the Articles of Incorporation : Approve Revisions Related to the New Corporate Law, Allow Use of Electronic Systems for Public Notifications, Limit L liabilities of Outside Directors MGMT WITH MANAGEMENT 3. Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT BANK OF FUKUOKA LTD (8326) 27-Dec-06 EGM Vote For All Proposals 378,000 1 Create a Holding Company, called Fukuoka Financial Group, Inc., by Stock Transfer with Kumamoto Family Bank MGMT WITH MANAGEMENT 2 Amend Articles to: Approve Minor Revisions Related to Establishing the Holding Company MGMT WITH MANAGEMENT 3 Appoint a Director MGMT WITH MANAGEMENT SANSEI FOODS CO (2227) 26-Jan-07 AGM Vote For All Proposals 61,200 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Auditors, Allow Disclosure of Shareholder Meeting Materials on the Internet, Approve Minor Revisions Related to the New Commercial Code MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors MGMT WITH MANAGEMENT CHINTAI CORP (2420) 30-Jan-07 AGM Vote For All Proposals 3,031 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Auditors, Adopt Reduction of Liability System for Outside Directors, Allow Disclosure of Shareholder Meeting Materials on the Internet, Allow Use of Electronic Systems for Public Notifications, Appoint Independent Auditors, Approve Minor Revisions Related to the New Commercial Code MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 3.8 Appoint a Director MGMT WITH MANAGEMENT 3.9 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint Accounting Auditors MGMT WITH MANAGEMENT SENSHU ELECTRIC CO LTD (9824) 30-Jan-07 AGM Vote For All Proposals 72,100 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Allow Disclosure ofShareholder Meeting Materials on the Internet, Approve Minor Revisions Related to the New Commercial Code MGMT WITH MANAGEMENT 3 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT 6 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT 7 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT JASTEC CO (9717) 22-Feb-07 AGM Vote For All Proposals 192,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for All Directors and All Auditors,Allow Disclosure of Shareholder Meeting Materials on the Internet, Approve Minor Revisions Related to the New Commercial Code, Increase Board of Corporate Auditors Size MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.5 Appoint a Corporate Auditor MGMT WITH MANAGEMENT MILBON CO LTD (4919) 19-Mar-07 AGM Vote For All except Vote Against 2 24,400 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for All Directors and All Auditors, Allow Use of Electronic Systems for Public Notifications, Approve Minor RevisionsRelated to the New Commercial Code MGMT AGAINST MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 6 Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors MGMT WITH MANAGEMENT 7 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT FUNAI CONSULTING (9757) 24-Mar-07 AGM Vote For All Proposals 41,500 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for All Directors and All Auditors,Allow Disclosure of Shareholder Meeting Materials on the Internet, Allow Use ofElectronic Systems for Public Notifications, Approve Minor Revisions Related to the New Commercial Code MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Corporate Auditors MGMT WITH MANAGEMENT JUPITER TELECOM (4817) 27-Mar-07 AGM Vote For All Proposals 8,386 1 Amend Articles to: Allow Disclosure ofShareholder Meeting Materials on the Internet, Allow Use of Electronic Systems for Public Notifications, Expand Business Lines MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 2.10 Appoint a Director MGMT WITH MANAGEMENT 2.11 Appoint a Director MGMT WITH MANAGEMENT 2.12 Appoint a Director MGMT WITH MANAGEMENT 2.13 Appoint a Director MGMT WITH MANAGEMENT 3 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT KENEDIX INC (4321) 27-Mar-07 AGM Vote For All Proposals 259 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2. Amend the Articles of Incorporation : Expand Business Lines, Approve Revisions Related to the New Corporate Law MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 4. Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5. Approve Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Corporate Officers MGMT WITH MANAGEMENT 6. Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT 7. Amend the Compensation to be received by Auditors MGMT WITH MANAGEMENT 8. Appoint Accounting Auditors MGMT WITH MANAGEMENT BOSCH CORP (6041) 28-Mar-07 AGM Vote For All Proposals 427,000 1 Amend Articles to: Adopt Reduction of Liability System for Outside Auditors, Allow Disclosure of Shareholder Meeting Materials on the Internet, Approve Minor Revisions Related to the New Commercial Code MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint Accounting Auditors MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Corporate Auditors MGMT WITH MANAGEMENT MITSUBISHI PENCIL CO (7976) 29-Mar-07 AGM Vote For All except Vote Against 2 61,100 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for All Directors and All Auditors, Allow Disclosure of Shareholder Meeting Materials on the Internet, Approve Minor Revisions Related to the New Commercial Code, Reduce Term of Office of Directors MGMT AGAINST MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 3.8 Appoint a Director MGMT WITH MANAGEMENT 3.9 Appoint a Director MGMT WITH MANAGEMENT 3.10 Appoint a Director MGMT WITH MANAGEMENT 3.11 Appoint a Director MGMT WITH MANAGEMENT 3.12 Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Corporate Auditors MGMT WITH MANAGEMENT OENON HOLDINGS INC (2533) AGM Vote For All except Vote Against 2, 8 197,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Allow Disclosure of Shareholder Meeting Materials on the Internet, Allow Use of Electronic Systems for Public Notifications, Approve Minor Revisions Related to the New Commercial Code, Expand Business Lines, Increase Authorized Capital to 200M shs. MGMT AGAINST MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 6 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT 7 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT 8 Approve Adoption of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT PILOT CORP (7846) 29-Mar-07 AGM Vote For All except Vote Against 3, 4 26 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Allow Disclosure of Shareholder Meeting Materials on the Internet, Approve Minor Revisions Related to the New Commercial Code MGMT WITH MANAGEMENT 3 Amend Articles to: Approve Adoption of Anti-Takeover Defense Measures, etc. MGMT AGAINST MANAGEMENT 4 Approve Adoption of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 6 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT SHIZUOKAGAS CO LTD (9543) 29-Mar-07 AGM Vote For All Proposals 642,000 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2. Amend the Articles of Incorporation : Approve Revisions Related to the New Corporate Law, Allow Use of Electronic Systems for Public Notifications, Adopt an Executive Officer System, Reduce Board Size, Limit Liabilities of Outside Directors and Auditors MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 3.8 Appoint a Director MGMT WITH MANAGEMENT 3.9 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5. Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT 6. Approve Retirement Allowance for Retiring Corporate Officers, and Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Corporate Officers MGMT WITH MANAGEMENT 7. Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT DYDO DRINCO INC (2590) 18-Apr-07 AGM Vote For All Proposals 27,700 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Corporate Auditors MGMT WITH MANAGEMENT 5 Amend the Compensation to be Received by Corporate Auditors MGMT WITH MANAGEMENT ARC LAND SAKAMOTO CO LTD (9842) 10-May-07 AGM Vote For All Proposals 38,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for All Directors and All Auditors, Expand Business Lines MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Appoint Accounting Auditors MGMT WITH MANAGEMENT SHIMAMURA CO (8227) 18-May-07 AGM Vote For All Proposals 49,800 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 2.10 Appoint a Director MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT TAKASHIMAYA CO LTD (8233) 22-May-07 AGM Vote For All Proposals 18,000 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2. Amend the Articles of Incorporation MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 3.8 Appoint a Director MGMT WITH MANAGEMENT 3.9 Appoint a Director MGMT WITH MANAGEMENT 3.10 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5. Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT 6. Approve Retirement Allowance for Retiring Corporate Officers, and Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Corporate Officers MGMT WITH MANAGEMENT 7. Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT 8. Amend the Compensation to be received by Corporate Officers MGMT WITH MANAGEMENT RYOHIN KEIKAKU CO LTD (7453) 23-May-07 AGM Vote For All Proposals 65,900 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend the Articles to: Allow Use of Electronic Systems for Public Notifications MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint Accounting Auditors MGMT WITH MANAGEMENT AEON DELIGHT CO LTD (9787) 24-May-07 AGM Vote For All except Vote Against 2, 4 172,500 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines, Allow Board to Authorize Appropriation of Profits MGMT AGAINST MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 3.8 Appoint a Director MGMT WITH MANAGEMENT 3.9 Appoint a Director MGMT WITH MANAGEMENT 3.10 Appoint a Director MGMT WITH MANAGEMENT 3.11 Appoint a Director MGMT WITH MANAGEMENT 3.12 Appoint a Director MGMT WITH MANAGEMENT 3.13 Appoint a Director MGMT WITH MANAGEMENT 3.14 Appoint a Director MGMT WITH MANAGEMENT 3.15 Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT 6 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT 7 Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors Due to Adoption of Stock Options MGMT WITH MANAGEMENT HISAMITSU PHARM CO. (4530) 24-May-07 AGM Vote For All Proposals 189,200 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 2.10 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT IMPACT 21 CO LTD (9944) 24-May-07 AGM Vote For All except Vote Against 5 6,700 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend the Articles to: Allow Disclosure of Shareholder Meeting Materials on the Internet, Appoint Independent Auditors, Adopt Reduction of Liability System for Outside Auditors MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Director MGMT WITH MANAGEMENT 4.2 Appoint a Director MGMT WITH MANAGEMENT 4.3 Appoint a Director MGMT WITH MANAGEMENT 5.1 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 5.2 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 6 Appoint Accounting Auditors MGMT WITH MANAGEMENT 7 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 8 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT HIDAY HIDAKA CORP (7611) 25-May-07 AGM Vote For All Proposals 193,200 1.1 Appoint a Director MGMT WITH MANAGEMENT 1.2 Appoint a Director MGMT WITH MANAGEMENT 1.3 Appoint a Director MGMT WITH MANAGEMENT 1.4 Appoint a Director MGMT WITH MANAGEMENT 1.5 Appoint a Director MGMT WITH MANAGEMENT 1.6 Appoint a Director MGMT WITH MANAGEMENT 2 Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors MGMT WITH MANAGEMENT ASSET MANAGERS CO LTD (2337) 29-May-07 AGM Vote For All Proposals 1,290 1. Amend the Articles of Incorporation MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 2.10 Appoint a Director MGMT WITH MANAGEMENT 2.11 Appoint a Director MGMT WITH MANAGEMENT 2.12 Appoint a Director MGMT WITH MANAGEMENT 3. Appoint Accounting Auditors MGMT WITH MANAGEMENT FELISSIMO CORP (3396) 29-May-07 AGM Vote For All Proposals 60,200 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Reduce Term of Office of Directors to One Year MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint Accounting Auditors MGMT WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Directors, and Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors MGMT WITH MANAGEMENT OZEKI CO LTD(7617) 30-May-07 AGM Vote For All Proposals 120,600 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors, and Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors MGMT WITH MANAGEMENT SANYO DENKI CO (6516) 19-Jun-07 AGM Vote For All Proposals 267,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT MAKINO MILLING MACHINE CO (6135) 20-Jun-07 AGM Vote For All Proposals 175,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Corporate Auditors MGMT WITH MANAGEMENT MIRAI INDUSTRY CO (7931) 20-Jun-07 AGM Vote For All except Vote Against 1 271,100 1.1 Appoint a Director MGMT AGAINST MANAGEMENT 1.2 Appoint a Director MGMT AGAINST MANAGEMENT 1.3 Appoint a Director MGMT AGAINST MANAGEMENT 1.4 Appoint a Director MGMT AGAINST MANAGEMENT 1.5 Appoint a Director MGMT AGAINST MANAGEMENT 1.6 Appoint a Director MGMT AGAINST MANAGEMENT 1.7 Appoint a Director MGMT AGAINST MANAGEMENT 1.8 Appoint a Director MGMT AGAINST MANAGEMENT 1.9 Appoint a Director MGMT AGAINST MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Corporate Auditors MGMT WITH MANAGEMENT SHOWA CORP (7274) 20-Jun-07 AGM Vote For All except Vote Against 3 75,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 2.10 Appoint a Director MGMT WITH MANAGEMENT 2.11 Appoint a Director MGMT WITH MANAGEMENT 2.12 Appoint a Director MGMT WITH MANAGEMENT 2.13 Appoint a Director MGMT WITH MANAGEMENT 2.14 Appoint a Director MGMT WITH MANAGEMENT 2.15 Appoint a Director MGMT WITH MANAGEMENT 2.16 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT TOKAI RIKA CO LTD (6995) 20-Jun-07 AGM Vote For All Proposals 140,400 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 2.10 Appoint a Director MGMT WITH MANAGEMENT 2.11 Appoint a Director MGMT WITH MANAGEMENT 2.12 Appoint a Director MGMT WITH MANAGEMENT 2.13 Appoint a Director MGMT WITH MANAGEMENT 2.14 Appoint a Director MGMT WITH MANAGEMENT 2.15 Appoint a Director MGMT WITH MANAGEMENT 2.16 Appoint a Director MGMT WITH MANAGEMENT 2.17 Appoint a Director MGMT WITH MANAGEMENT 2.18 Appoint a Director MGMT WITH MANAGEMENT 2.19 Appoint a Director MGMT WITH MANAGEMENT 2.20 Appoint a Director MGMT WITH MANAGEMENT 2.21 Appoint a Director MGMT WITH MANAGEMENT 2.22 Appoint a Director MGMT WITH MANAGEMENT 2.23 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.5 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Allow Board to Authorize Use of Stock Options MGMT WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT ALPS LOGISTICS CO LTD (9055) 22-Jun-07 AGM Vote For All Proposals 108,100 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT DISCO CORP (6146) 22-Jun-07 AGM Vote For All Proposals 71,900 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT 5 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT 6 Allow Board to Authorize Use of Stock Options MGMT WITH MANAGEMENT DTS CORP (9682) 22-Jun-07 AGM Vote For All except Vote Against 8 125,800 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for 2 Directors MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for 2 Corporate Auditors MGMT WITH MANAGEMENT 6 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 7 Amend the Compensation to be received by Corporate Auditors MGMT WITH MANAGEMENT 8 Approve Adoption of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT HITACHI HIGH-TECH CORP (8036) 22-Jun-07 AGM Vote Against the Proposal 96,200 1.1 Appoint a Director MGMT AGAINST MANAGEMENT 1.2 Appoint a Director MGMT AGAINST MANAGEMENT 1.3 Appoint a Director MGMT AGAINST MANAGEMENT 1.4 Appoint a Director MGMT AGAINST MANAGEMENT 1.5 Appoint a Director MGMT AGAINST MANAGEMENT 1.6 Appoint a Director MGMT AGAINST MANAGEMENT 1.7 Appoint a Director MGMT AGAINST MANAGEMENT NITTAN VALVE CO (6493) 22-Jun-07 AGM Vote For All Proposals 344,200 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint Accounting Auditors MGMT WITH MANAGEMENT ROLAND CORP (7944) 22-Jun-07 AGM Vote For All except Vote Against 6 9,700 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT 6 Approve Adoption of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT SHINKO SHOJI CO (8141) 22-Jun-07 AGM Vote For All Proposals 40,500 1 Amend Articles to: Change Company's Location to Shinagawa MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 2.10 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint an Accounting Auditor MGMT WITH MANAGEMENT 5 Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors MGMT WITH MANAGEMENT SMK CORP (6798) 22-Jun-07 AGM Vote For All Proposals 301,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT ASAHI NET INC (3834) 25-Jun-07 AGM Vote For All Proposals 108,000 1 Approve the Financial Statements for the 17th Fiscal Year (fm 01-Apr-2006 to 31-Mar-2007) MGMT WITH MANAGEMENT 2 Approve Appropriation of Profits MGMT WITH MANAGEMENT 3 Amend Articles to: Appoint Independent Auditors MGMT WITH MANAGEMENT 4.1 Appoint a Director MGMT WITH MANAGEMENT 4.2 Appoint a Director MGMT WITH MANAGEMENT 4.3 Appoint a Director MGMT WITH MANAGEMENT 4.4 Appoint a Director MGMT WITH MANAGEMENT 5 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 6 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 7 Appoint Accounting Auditors MGMT WITH MANAGEMENT HITACHI CONST. MACHINERY (6305) 25-Jun-07 AGM Vote For All except Vote Against 1 88,100 1.1 Appoint a Director MGMT AGAINST MANAGEMENT 1.2 Appoint a Director MGMT AGAINST MANAGEMENT 1.3 Appoint a Director MGMT AGAINST MANAGEMENT 1.4 Appoint a Director MGMT AGAINST MANAGEMENT 1.5 Appoint a Director MGMT AGAINST MANAGEMENT 1.6 Appoint a Director MGMT AGAINST MANAGEMENT 1.7 Appoint a Director MGMT AGAINST MANAGEMENT 1.8 Appoint a Director MGMT AGAINST MANAGEMENT 1.9 Appoint a Director MGMT AGAINST MANAGEMENT 2. Approve Issuance of Share Acquisition Rights as Stock Options to Directors, Executive Officers, Employees, and Directors of Subsidiaries MGMT WITH MANAGEMENT IWAI SECURITIES CO (8707) 25-Jun-07 AGM Vote For All Proposals 176,300 1.1 Appoint a Director MGMT WITH MANAGEMENT 1.2 Appoint a Director MGMT WITH MANAGEMENT 1.3 Appoint a Director MGMT WITH MANAGEMENT 1.4 Appoint a Director MGMT WITH MANAGEMENT 1.5 Appoint a Director MGMT WITH MANAGEMENT 1.6 Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.1 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 4.1 Appoint an Accounting Auditor MGMT WITH MANAGEMENT 4.2 Appoint an Accounting Auditor MGMT WITH MANAGEMENT 5 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT TOKAI RUBBER INDS (5191) 25-Jun-07 AGM Vote For All Proposals 286,500 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT TOMEN DEVICES CORP (2737) 25-Jun-07 AGM Vote For All Proposals 59,600 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 3 Amend the Compensation to be Received by Directors MGMT WITH MANAGEMENT AIZAWA SECS CO (8708) 26-Jun-07 AGM Vote For All Proposals 167,400 1.1 Appoint a Director MGMT WITH MANAGEMENT 1.2 Appoint a Director MGMT WITH MANAGEMENT 1.3 Appoint a Director MGMT WITH MANAGEMENT 1.4 Appoint a Director MGMT WITH MANAGEMENT 1.5 Appoint a Director MGMT WITH MANAGEMENT 1.6 Appoint a Director MGMT WITH MANAGEMENT 2.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT 6 Authorize Use of Stock Option Plan for Directors MGMT WITH MANAGEMENT 7 Allow Board to Authorize Use of Stock Options MGMT WITH MANAGEMENT IRISO ELECTRONICS CO (6908) 26-Jun-07 AGM Vote For All Proposals 90,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Change Company's Location MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT MACNICA INC (7631) 26-Jun-07 AGM Vote For All Proposals 58,600 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT NICHIHA CORP. (7943) 26-Jun-07 AGM Vote For All Proposals 57,500 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 2.10 Appoint a Director MGMT WITH MANAGEMENT 2.11 Appoint a Director MGMT WITH MANAGEMENT 2.12 Appoint a Director MGMT WITH MANAGEMENT 2.13 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Amend the Compensation to be Received byDirector MGMT WITH MANAGEMENT NS TOOL CO (6157) 26-Jun-07 AGM Vote For All Proposals 7,300 1 Approve the Financial Statements for the 46th Fiscal Year (fm 01Apr '06 to 31 Mar '07) MGMT WITH MANAGEMENT 2 Approve Appropriation of Profits MGMT WITH MANAGEMENT 3 Amend Articles to: Allow Use of Electronic Systems for Public Notifications, Allow Company to Repurchase its Own Shares MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Corporate Auditors MGMT WITH MANAGEMENT OSAKA STEEL CO LTD (5449) 26-Jun-07 AGM Vote For All except Vote Against 1, 2, 3 23,000 1.1 Appoint a Director MGMT AGAINST MANAGEMENT 1.2 Appoint a Director MGMT AGAINST MANAGEMENT 1.3 Appoint a Director MGMT AGAINST MANAGEMENT 1.4 Appoint a Director MGMT AGAINST MANAGEMENT 1.5 Appoint a Director MGMT AGAINST MANAGEMENT 1.6 Appoint a Director MGMT AGAINST MANAGEMENT 1.7 Appoint a Director MGMT AGAINST MANAGEMENT 1.8 Appoint a Director MGMT AGAINST MANAGEMENT 1.9 Appoint a Director MGMT AGAINST MANAGEMENT 1.10 Appoint a Director MGMT AGAINST MANAGEMENT 2.1 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 2.2 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 2.3 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 3 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT SAPPORO HOKUYO HLDGS INC (8328) 26-Jun-07 AGM Vote For All Proposals 180 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 2.10 Appoint a Director MGMT WITH MANAGEMENT 3. Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4. Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT SRA HOLDINGS INC. (3817) 26-Jun-07 AGM Vote For All Proposals 268,900 1 Approve Reduction of Legal Reserve MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Allow Board to Authorize Use of Stock Options MGMT WITH MANAGEMENT 5 Authorize Use of Stock Option Plan for Directors MGMT WITH MANAGEMENT 6 Appoint Accounting Auditors MGMT WITH MANAGEMENT TAKARA LEBEN CO LTD (8897) 26-Jun-07 AGM Vote For All Proposals 125,400 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT TOWA PHARMCO (4553) 26-Jun-07 AGM Vote For All Proposals 55,600 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT YAOKO CO LTD (8279) 26-Jun-07 AGM Vote For All Proposals 118,800 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 2.10 Appoint a Director MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT 4 Approve Purchase of Own Shares MGMT WITH MANAGEMENT DAINICHI CO LTD (5951) 27-Jun-07 AGM Vote For All except Vote Against 1 87,800 1 Approve Appropriation of Retained Earnings MGMT AGAINST MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT DOWA HLDGS INC. (5714) 27-Jun-07 AGM Vote For All Proposals 346,000 1 Amend Articles to: Approve Minor Revisions Related to the New Commercial Code, and Odd-Shares Rights MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Outside Auditor MGMT WITH MANAGEMENT 5 Appoint Accounting Auditors MGMT WITH MANAGEMENT 6 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT 7 Approve Execution of Anti-Takeover Defense Measures MGMT WITH MANAGEMENT EAGLE INDUSTRY CO (6486) 27-Jun-07 AGM Vote For All except Vote Against 3 324,000 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 2.10 Appoint a Director MGMT WITH MANAGEMENT 2.11 Appoint a Director MGMT WITH MANAGEMENT 2.12 Appoint a Director MGMT WITH MANAGEMENT 2.13 Appoint a Director MGMT WITH MANAGEMENT 2.14 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 6 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT FUTABA INDL CO (7241) 27-Jun-07 AGM Vote For All Proposals 208,300 1.1 Appoint a Director MGMT WITH MANAGEMENT 1.2 Appoint a Director MGMT WITH MANAGEMENT 1.3 Appoint a Director MGMT WITH MANAGEMENT 1.4 Appoint a Director MGMT WITH MANAGEMENT 1.5 Appoint a Director MGMT WITH MANAGEMENT 1.6 Appoint a Director MGMT WITH MANAGEMENT 1.7 Appoint a Director MGMT WITH MANAGEMENT 1.8 Appoint a Director MGMT WITH MANAGEMENT 1.9 Appoint a Director MGMT WITH MANAGEMENT 1.10 Appoint a Director MGMT WITH MANAGEMENT 1.11 Appoint a Director MGMT WITH MANAGEMENT 1.12 Appoint a Director MGMT WITH MANAGEMENT 1.13 Appoint a Director MGMT WITH MANAGEMENT 1.14 Appoint a Director MGMT WITH MANAGEMENT 1.15 Appoint a Director MGMT WITH MANAGEMENT 2.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT HITACHI INFO SYSTEMS (9741) 27-Jun-07 AGM Vote Against the Proposal 25,700 1.1 Appoint a Director MGMT AGAINST MANAGEMENT 1.2 Appoint a Director MGMT AGAINST MANAGEMENT 1.3 Appoint a Director MGMT AGAINST MANAGEMENT 1.4 Appoint a Director MGMT AGAINST MANAGEMENT 1.5 Appoint a Director MGMT AGAINST MANAGEMENT 1.6 Appoint a Director MGMT AGAINST MANAGEMENT 1.7 Appoint a Director MGMT AGAINST MANAGEMENT NAGASE & CO LTD (8012) 27-Jun-07 AGM Vote For All Proposals 239,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 2.10 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Allow Board to Authorize Use of Stock Options MGMT WITH MANAGEMENT 6 Approve Adoption of Anti-Takeover Defense Measures MGMT WITH MANAGEMENT SANOH INDUSTRIAL CO (6584) 27-Jun-07 AGM Vote For All Proposals 97,800 1.1 Appoint a Director MGMT WITH MANAGEMENT 1.2 Appoint a Director MGMT WITH MANAGEMENT 1.3 Appoint a Director MGMT WITH MANAGEMENT 1.4 Appoint a Director MGMT WITH MANAGEMENT 1.5 Appoint a Director MGMT WITH MANAGEMENT 1.6 Appoint a Director MGMT WITH MANAGEMENT 1.7 Appoint a Director MGMT WITH MANAGEMENT 1.8 Appoint a Director MGMT WITH MANAGEMENT 1.9 Appoint a Director MGMT WITH MANAGEMENT 1.10 Appoint a Director MGMT WITH MANAGEMENT 2 Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 4 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT TAKIRON CO (4215) 27-Jun-07 AGM Vote For All except Vote Against 3, 4 18,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT 5 Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors MGMT WITH MANAGEMENT TEMPSTAFF CO (2476) 27-Jun-07 AGM Vote For All Proposals 2,955 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Approve Minor Revisions Related to the New Commercial Code, Expand Business Lines MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint Accounting Auditors MGMT WITH MANAGEMENT DAIBIRU CORP (8806) 28-Jun-07 AGM Vote For All except Vote Against 5 293,100 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors MGMT AGAINST MANAGEMENT 6 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT DAISHINKU CORP (6962) 28-Jun-07 AGM Vote For All Proposals 348,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Allow Use of Electronic Systems for Public Notifications MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint Accounting Auditors MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Corporate Auditors MGMT WITH MANAGEMENT 6 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT DAIWABO INFO SYSTEMS (9912) 28-Jun-07 AGM Vote For All Proposals 92,500 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 3.8 Appoint a Director MGMT WITH MANAGEMENT 3.9 Appoint a Director MGMT WITH MANAGEMENT 3.10 Appoint a Director MGMT WITH MANAGEMENT 3.11 Appoint a Director MGMT WITH MANAGEMENT 3.12 Appoint a Director MGMT WITH MANAGEMENT 3.13 Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT DENKI KAGAKU KOGYO (4061) 28-Jun-07 AGM Vote For All Proposals 440,000 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2. Amend the Articles of Incorporation MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4. Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT 5. Appoint Accounting Auditors MGMT WITH MANAGEMENT 6. Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT 7. Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT ENPLAS CORP (6961) 28-Jun-07 AGM Vote For All except Vote Against 4 19,600 1.1 Appoint a Director MGMT WITH MANAGEMENT 1.2 Appoint a Director MGMT WITH MANAGEMENT 1.3 Appoint a Director MGMT WITH MANAGEMENT 1.4 Appoint a Director MGMT WITH MANAGEMENT 1.5 Appoint a Director MGMT WITH MANAGEMENT 1.6 Appoint a Director MGMT WITH MANAGEMENT 1.7 Appoint a Director MGMT WITH MANAGEMENT 2.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Corporate Auditors MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT AGAINST MANAGEMENT 5 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT FUJIKURA LTD (5803) 28-Jun-07 AGM Vote For All Proposals 180,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Appoint Accounting Auditors MGMT WITH MANAGEMENT 6 Approve Payment of Bonuses to Directors MGMT FUJIKURA RUBBER LTD (5121) 28-Jun-07 AGM Vote For All Proposals 9,300 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint Accounting Auditors MGMT WITH MANAGEMENT 5 Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors MGMT WITH MANAGEMENT 6 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT HASEKO CORP (1808) 28-Jun-07 AGM Vote For All Proposals 1,073,500 1.1 Appoint a Director MGMT WITH MANAGEMENT 1.2 Appoint a Director MGMT WITH MANAGEMENT 1.3 Appoint a Director MGMT WITH MANAGEMENT 1.4 Appoint a Director MGMT WITH MANAGEMENT 1.5 Appoint a Director MGMT WITH MANAGEMENT 1.6 Appoint a Director MGMT WITH MANAGEMENT 1.7 Appoint a Director MGMT WITH MANAGEMENT 2.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3. Appoint Accounting Auditors MGMT WITH MANAGEMENT HUMAN HLDGS CO (2415) 28-Jun-07 AGM Vote For All Proposals 485 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT IINO KAIUN KAISHA LTD (9119) 28-Jun-07 AGM Vote For All Proposals 131,700 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Allow Use of Electronic Systems for Public Notifications MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 4 Appoint Accounting Auditors MGMT WITH MANAGEMENT 5 Approve Adoption of Anti-Takeover Defense Measures MGMT WITH MANAGEMENT JEOL LTD (6951) 28-Jun-07 AGM Vote For All Proposals 199,000 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to: Increase Authorized Capital to 200,000,000 shs, Make Resolutions Related to Anti-Takeover Defense Measures MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 6 Approve Adoption of Anti-Takeover Defense Measures MGMT KANADEN CORPORATION (8081) 28-Jun-07 AGM Vote For All except Vote Against 3 5,000 1.1 Appoint a Director MGMT WITH MANAGEMENT 1.2 Appoint a Director MGMT WITH MANAGEMENT 1.3 Appoint a Director MGMT WITH MANAGEMENT 1.4 Appoint a Director MGMT WITH MANAGEMENT 1.5 Appoint a Director MGMT WITH MANAGEMENT 1.6 Appoint a Director MGMT WITH MANAGEMENT 1.7 Appoint a Director MGMT WITH MANAGEMENT 1.8 Appoint a Director MGMT WITH MANAGEMENT 1.9 Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.1 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT 3.2 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT KANSAI URBAN BKG CORP (8545) 28-Jun-07 AGM Vote For All Proposals 1,057,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT 5 Authorize Use of Stock Options for Directors MGMT WITH MANAGEMENT 6 Authorize Use of Stock Options MGMT WITH MANAGEMENT KATO WORKS CO (6390) 28-Jun-07 AGM Vote For All Proposals 331,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT KINKI SHARYO CO, THE(7122) 28-Jun-07 AGM Vote For All Proposals 480,000 1.1 Appoint a Director MGMT WITH MANAGEMENT 1.2 Appoint a Director MGMT WITH MANAGEMENT 1.3 Appoint a Director MGMT WITH MANAGEMENT 1.4 Appoint a Director MGMT WITH MANAGEMENT 1.5 Appoint a Director MGMT WITH MANAGEMENT 1.6 Appoint a Director MGMT WITH MANAGEMENT 1.7 Appoint a Director MGMT WITH MANAGEMENT 1.8 Appoint a Director MGMT WITH MANAGEMENT 1.9 Appoint a Director MGMT WITH MANAGEMENT 1.10 Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT KOATSU GAS KOGYO CO (4097) 28-Jun-07 AGM Vote For All except Vote Against 4 218,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Allow Use of Electronic Systems for Public Notifications MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 3.8 Appoint a Director MGMT WITH MANAGEMENT 3.9 Appoint a Director MGMT WITH MANAGEMENT 3.10 Appoint a Director MGMT WITH MANAGEMENT 3.11 Appoint a Director MGMT WITH MANAGEMENT 3.12 Appoint a Director MGMT WITH MANAGEMENT 3.13 Appoint a Director MGMT WITH MANAGEMENT 3.14 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4.3 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4.4 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 5 Appoint Accounting Auditors MGMT WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 7 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT KONDOTEC INC (7438) 28-Jun-07 AGM Vote For All Proposals 244,500 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint Accounting Auditors MGMT WITH MANAGEMENT MEIKO ELECTRONICS (6787) 28-Jun-07 AGM Vote For All except Vote Against 2 115,700 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to: Increase Authorized Capital to 6,320,000 shs. MGMT AGAINST MANAGEMENT 3 Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT NICHIAS CORP (5393) 28-Jun-07 AGM Vote For All Proposals 926,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors MGMT WITH MANAGEMENT NIPPEI TOYAMA CORP (6130) 28-Jun-07 AGM Vote For All Proposals 109,000 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to: Reduce Term of Office of Directors to One Year MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 3.8 Appoint a Director MGMT WITH MANAGEMENT 3.9 Appoint a Director MGMT WITH MANAGEMENT 3.10 Appoint a Director MGMT WITH MANAGEMENT 3.11 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors MGMT WITH MANAGEMENT 6 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT 7 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 8 Appoint Accounting Auditors MGMT WITH MANAGEMENT NISSAN CHEMICAL INDS (4021) 28-Jun-07 AGM Vote For All Proposals 279,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 3.8 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT O-M LTD (6213) 28-Jun-07 AGM Vote For All except Vote Against 2, 3 253,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT AGAINST MANAGEMENT 2.2 Appoint a Director MGMT AGAINST MANAGEMENT 3 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT RELO HOLDINGS INC (8876) 28-Jun-07 AGM Vote For All Proposals 85,200 1 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT RESORTTRUST INC (4681) 28-Jun-07 AGM Vote For All Proposals 135,300 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Allow Use of Electronic Systems for Public Notifications MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 3.8 Appoint a Director MGMT WITH MANAGEMENT 3.9 Appoint a Director MGMT WITH MANAGEMENT 3.10 Appoint a Director MGMT WITH MANAGEMENT 3.11 Appoint a Director MGMT WITH MANAGEMENT 3.12 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT 6 Approve Adoption of Anti-Takeover Defense Measures MGMT WITH MANAGEMENT RYODEN TRADING CO LTD (8084) 28-Jun-07 AGM Vote For All except Vote Against 2, 3 230,000 1.1 Appoint a Director MGMT WITH MANAGEMENT 1.2 Appoint a Director MGMT WITH MANAGEMENT 1.3 Appoint a Director MGMT WITH MANAGEMENT 1.4 Appoint a Director MGMT WITH MANAGEMENT 1.5 Appoint a Director MGMT WITH MANAGEMENT 1.6 Appoint a Director MGMT WITH MANAGEMENT 1.7 Appoint a Director MGMT WITH MANAGEMENT 1.8 Appoint a Director MGMT WITH MANAGEMENT 1.9 Appoint a Director MGMT WITH MANAGEMENT 1.10 Appoint a Director MGMT WITH MANAGEMENT 1.11 Appoint a Director MGMT WITH MANAGEMENT 1.12 Appoint a Director MGMT WITH MANAGEMENT 1.13 Appoint a Director MGMT WITH MANAGEMENT 1.14 Appoint a Director MGMT WITH MANAGEMENT 2.1 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 2.2 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 2.3 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 3 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Corporate Auditors MGMT WITH MANAGEMENT SAKATA INX CORP (4633) 28-Jun-07 AGM Vote For All Proposals 225,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 2.10 Appoint a Director MGMT WITH MANAGEMENT 2.11 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 6 Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors MGMT WITH MANAGEMENT 7 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT SANYO SPECIAL STEEL (5481) 28-Jun-07 AGM Vote For All except Vote Against 2, 3 187,000 1 Amend Articles to: Allow Use of Electronic Systems for Public Notifications, Reduce Board Size, Increase Auditors Board Size MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT AGAINST MANAGEMENT 2.2 Appoint a Director MGMT AGAINST MANAGEMENT 2.3 Appoint a Director MGMT AGAINST MANAGEMENT 2.4 Appoint a Director MGMT AGAINST MANAGEMENT 2.5 Appoint a Director MGMT AGAINST MANAGEMENT 2.6 Appoint a Director MGMT AGAINST MANAGEMENT 2.7 Appoint a Director MGMT AGAINST MANAGEMENT 2.8 Appoint a Director MGMT AGAINST MANAGEMENT 2.9 Appoint a Director MGMT AGAINST MANAGEMENT 2.10 Appoint a Director MGMT AGAINST MANAGEMENT 2.11 Appoint a Director MGMT AGAINST MANAGEMENT 2.12 Appoint a Director MGMT AGAINST MANAGEMENT 2.13 Appoint a Director MGMT AGAINST MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 3.4 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Appoint Accounting Auditors MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 6 Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors MGMT WITH MANAGEMENT 7 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 8 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT SEIKO CORP (8050) 28-Jun-07 AGM Vote For All Proposals 59,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Change Official Company Name MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 3.8 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT SHINDENGEN ELECTRIC MFG (6844) 28-Jun-07 AGM Vote For All except Vote Against 7 11,000 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Appoint Accounting Auditors MGMT WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Corporate Auditors MGMT WITH MANAGEMENT 7 Approve Adoption of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT SORUN CORP (9750) 28-Jun-07 AGM Vote For All Proposals 558,700 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Reduce Board Size MGMT WITH MANAGEMENT 3 Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT 6 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 7 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT SUMITOMO OSAKA CEMENT (5232) 28-Jun-07 AGM Vote For All Proposals 358,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT SURUGA CORP (1880) 28-Jun-07 AGM Vote For All Proposals 84,600 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Increase Board Size to 12 MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 6 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT TAIYO INK MFG CO LTD (4626) 28-Jun-07 AGM Vote For All Proposals 69,800 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 2.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Corporate Auditors MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT TEIKOKU PISTON RING CO (6463) 28-Jun-07 AGM Vote For All except Vote Against 9 120,300 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Auditors, Adopt Reduction of Liability System for Outside Directors MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 3.8 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint Accounting Auditors MGMT WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT 7 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT 8 Authorize Use of Stock Option Plan for Directors MGMT WITH MANAGEMENT 9 Approve Adoption of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT THE YOKOHAMA RUBBER CO (5101) 28-Jun-07 AGM Vote For All Proposals 681,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Final Payment Associated with Abolition of Retirement Benefit System for Directors and Auditors MGMT WITH MANAGEMENT 5 Amend the Compensation to be Received by Corporate Officers MGMT WITH MANAGEMENT 6 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 7 Approve Adoption of Anti-Takeover Defense Measures MGMT WITH MANAGEMENT TOKYO SEIMITSU CO LTD (7729) 28-Jun-07 AGM Vote For All Proposals 17,400 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 2.3 Appoint a Director MGMT WITH MANAGEMENT 2.4 Appoint a Director MGMT WITH MANAGEMENT 2.5 Appoint a Director MGMT WITH MANAGEMENT 2.6 Appoint a Director MGMT WITH MANAGEMENT 2.7 Appoint a Director MGMT WITH MANAGEMENT 2.8 Appoint a Director MGMT WITH MANAGEMENT 2.9 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Allow Board to Authorize Use of Stock Options MGMT WITH MANAGEMENT TOPPAN FORMS CO LTD (7862) 28-Jun-07 AGM Vote For All except Vote Against 4 161,100 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT 3 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4.3 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4.4 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 5 Amend the Compensation to be Received by Directors MGMT WITH MANAGEMENT 6 Appoint Accounting Auditors MGMT WITH MANAGEMENT 7 Authorize Use of Stock Options for Directors MGMT WITH MANAGEMENT 8 Allow Board to Authorize Use of Stock Options for Employees MGMT WITH MANAGEMENT WORKMAN CO LTD (7564) 28-Jun-07 AGM Vote For All except Vote Against 4, 5 90,900 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Auditors MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 5 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT YAHAGI CONSTRUCT CO (1870) 28-Jun-07 AGM Vote For All Proposals 534,000 1.1 Appoint a Director MGMT WITH MANAGEMENT 1.2 Appoint a Director MGMT WITH MANAGEMENT 1.3 Appoint a Director MGMT WITH MANAGEMENT 1.4 Appoint a Director MGMT WITH MANAGEMENT 1.5 Appoint a Director MGMT WITH MANAGEMENT 1.6 Appoint a Director MGMT WITH MANAGEMENT 1.7 Appoint a Director MGMT WITH MANAGEMENT 1.8 Appoint a Director MGMT WITH MANAGEMENT 1.9 Appoint a Director MGMT WITH MANAGEMENT 1.10 Appoint a Director MGMT WITH MANAGEMENT 1.11 Appoint a Director MGMT WITH MANAGEMENT 2 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT YAMATAKE CORP (6845) 28-Jun-07 AGM Vote For All Proposals 186,500 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2.1 Appoint a Director MGMT WITH MANAGEMENT 2.2 Appoint a Director MGMT WITH MANAGEMENT 3.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3.5 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4. Amend the Compensation to be received by Corporate Auditors MGMT WITH MANAGEMENT YUKEN KOGYO CO LTD (6393) 28-Jun-07 AGM Vote For All Proposals 529,000 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Make Resolutions Related to Anti-Takeover Defense Measures MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 3.7 Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 6 Approve Adoption of Anti-Takeover Defense Measures MGMT WITH MANAGEMENT YUSEN AIR & SEA SERVICE CO (9370) 28-Jun-07 AGM Vote For All Proposals 87,200 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to: Allow Use of Electronic Systems for Public Notifications MGMT WITH MANAGEMENT 3.1 Appoint a Director MGMT WITH MANAGEMENT 3.2 Appoint a Director MGMT WITH MANAGEMENT 3.3 Appoint a Director MGMT WITH MANAGEMENT 3.4 Appoint a Director MGMT WITH MANAGEMENT 3.5 Appoint a Director MGMT WITH MANAGEMENT 3.6 Appoint a Director MGMT WITH MANAGEMENT 4.1 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4.2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 6 Amend the Compensation to be Received by Directors MGMT WITH MANAGEMENT 7 Amend the Compensation to be Received by Corporate Auditors MGMT WITH MANAGEMENT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Korea Equity Fund, Inc. By: /s/ Shigeru Shinohara Shigeru Shinohara President Date: August 31, 2007
